Exhibit 10.2
(FULL PAGE GRAPHIC) [d80262d8026201.gif]

Page 1 of 1

CONTRACT A Handelsbanken Account with overdraft facility 1 of 1 for purposes
other than Branch Facility No.

personal consumption

Fr o1unda 258 63 1 98 8

Borrower Name Civic registration/Business organisation number

MOBITEC AKT I EBOLAG 5 5 65 4 6- 67 93

Overdraft SEK (in words) amount TWELVEMILLION KRONOR

SEK (in numbers) 12 000 000 ,0 0

Overdraft As from- to, inclusive (year, month, day) Extension period, if
anr+numberof months) (section 7 in “Genera erms”) period

20 1 1- 0 3 — 01— 2 011-12-31 12

The Bank can in accordance with section 8 of the “General Terms” for the facil
ity, suspend utilisation of the facility during the period of the facility and
during any extension period and/or terminate the facility.

Interest Contract interest rate, currently % The interest is payable as

0 ,50 contract interest on the full overdraft amoun t and as Amount ranges for
utilisation interest Utilisation interest rate, currently% utilisation interest
on the Overdraftamount up to and including The interest rate is subjectto
special terms borrower ‘s debt.

SEK relating to Money MarketAccounts

Contract interest is payable in

12 0 0 0 00 0, 0 0 STIBOR TI N + 4, 2 0 advance at the beginning of the
overdraft period, The utilisation interest rate applies to the full overdraft
amount utilised, unless otherwise specified here .

Due dates for utilisation interest, every(month, day) First due datefor
utilisation interest

033 1 ,063 0 , 0930 , 123 1 0 33 1

The Bank’s Svenska Handelsbanken AB (publ) opens an account with overd raft
facility for the borrower for up to the undertaking overd raft amou nt set out
above on the terms and cond itions stated in this Contract.

The The Borrower shall comply with the terms and con ditions of this contract ,
some of which are reproduced in the Borrower’s “ General terms” for the faciliY.
On expiry of the agreed overdraft period. the borrower shall , unless the Bank
undertaking has agreed to an extension 0 the overdraft period in accordan ce
with section 7 in the “ General Terms” for the facility, immediately pay his
debt under the contract. When the borrower’s riQht to utilise the facility has
expired, the borrower must immed iately return unused cheques as well as any
other Instruments for operation of the account.

Signature l/we confirm that l/we have read all pages of the contract including
the “General Terms” for the facility.

Date            Date 2011 -0 2 — 2 5 2 0 11 — 02 -25

I’

Borrower

Svenska Handelsbanken AS (publ)

I\ttl #EL/~ {; ~

0~ - ,11 ‘ Date I Signature IDocuments in order

 



--------------------------------------------------------------------------------



 



Handelsbanken   Page 1 of 3

GENERAL TERMS FOR CONTRACT A — Account with overdraft facility for purposes
other than personal consumption, applying from May 2009

1.   General terms for accounts held with Handelsbanken.       The borrower
disposes of the account in accordance with the terms applying to the account to
which the overdraft facility is linked. The Bank may withdraw funds from the
account if the borrower has ordered this or has approved that account may be
debited.       The Bank may also debit the account with amounts corresponding to
interest, charges and costs which are associated with the account. The Bank may
also debit the account with amounts corresponding to fees, costs and outlays for
orders effected on behalf of the borrower and for payment of other due claims
which the Bank has on the borrower.       When the Bank is entitled to debit the
account as stated in the previous paragraph, this may also be done as at a day
which is a public holiday or equivalent day. It is the duty of the borrower to
ensure that a sufficiently large amount is available on the account when the
debit occurs. If the borrower dies during the contract period, the Estate of the
deceased may not increase the debt on the account without the consent of the
Bank.   2.   Interest       The borrower shall pay utilisation interest to the
Bank at an annual rate computed on the overdraft amount outstanding at any time,
plus contract interest on the granted overdraft amount. The utilisation interest
is calculated at the interest rate and on the grounds which the Bank applies to
this type of facility at any time. The interest rates applying when the facility
was provided are set out on page one. If different interest rates are applied
for utilisation interest in different ranges of the overdraft amount, this is
indicated on page one with the interest rates applying when the contract is
entered into.       In the event of extension of the facility, additional
contract interest is payable for each period of extension, this being payable in
advance for the period concerned.       The borrower is liable for contract
interest for the period until the end of the overdraft period set out in the
contract, without any obligation for the Bank to make a refund if the contract
should be terminated before then.   3.   Unauthorised overdrafts       If the
borrower’s debt to the Bank under this contract exceeds the amount granted, the
borrower shall upon demand pay the difference. In this case the borrower shall
also pay interest on the overdrawn amount at the rate and on the grounds applied
by the Bank at any time and also an unauthorised overdraft fee as set out in
section 5 below.       Unauthorised overdrafts also entitle the Bank to
terminate the facility for repayment and/or suspend utilisation of the facility
in advance. In this case the provisions in section 8 will apply.   4.   Penalty
interest       If payment of principal, interest and/or charges is not effected
when due, the borrower shall pay special annual penalty interest on the overdue
amount until payment is made. On amounts not overdue, the usual interest rate
continues to apply.       Penalty interest is calculated at the utilisation
interest rate applying to the facility, plus five percentage points or, when the
entire facility is overdue, one percentage point.   5.   Charges and costs      
The account is subject to charges according to the terms generally applied from
time to time by the Bank. Particulars of current charges are available at any of
the Bank’s branches.       The borrower shall reimburse the Bank for the costs
and work associated with obtaining, maintaining and utilising the security
agreed upon as well as with the lodging of proof and collection of the Bank’s
claim on the borrower or on any other party liable for payment thereof. The
Bank’s written payment reminders shall thus also be reimbursed.   6.   Order of
debt settlement       When payment is made, the Bank in entitled to deduct all
the charges, costs and interest due on the facility before settling the
principal amount.   7.   Extension of overdraft period       If the Bank grants
an extension of the overdraft period and nothing is then stated to the contrary,
the overdraft period will be extended by the number of months set out on page
one, each time such extension is granted.   8.   The Bank’s right to terminate
the facility and/or suspend utilisation of the facility       The Bank may
terminate the facility for payment immediately or at any time determined by the
Bank and suspend utilisation of the overdraft facility, if any of the following
circumstances should apply:

  a)   the borrower has failed to meet his obligations under this contract or
otherwise to the Bank,     b)   the borrower has used the account improperly in
a manner set out under section 3,     c)   the security for the facility or for
other obligations of the borrower towards the Bank is no longer satisfactory,  
  d)   there is reasonable cause to assume that the borrower will not meet his
payment obligations towards the Bank.

    If any of the circumstances under the previous paragraph should occur, the
Bank is entitled, regardless of whether termination has been made, to
immediately suspend the right to utilise the facility further.       If the Bank
has terminated the facility in accordance with this section, the borrower shall
immediately return unused cheques and other instruments for operating the
account.   9.   Closing bill and refund       When the agreed overdraft period
has expired and the Bank has not allowed extension of the facility pursuant to
section 7 or when the facility is payable in advance pursuant to section 8, the
Bank shall prepare a closing bill.       The borrower must immediately pay the
debt according to the closing bill.   10.   Definition of a pledge etc      
‘Pledge’ also refers to property that is included in a floating charge on
assets. The term ‘pledger’ also refers to an assignor of floating charge,
‘pledging’ also refers to assignment of the floating charge and ‘pledge deed’
also refers to deeds associated with a floating charge and pledge claims.   11.
  The Bank’s right to sell pledged financial instruments       If the security
for the facility consists in full or in part of financial instruments and if the
value for borrowing purposes assigned by the Bank declines, implying that the
security is no longer satisfactory, the borrower must at the request of the Bank
immediately provide additional security. If such security is not provided or if
the Bank is unable to contact the borrower within a reasonable period of time,
the Bank has the right, but not the obligation, to sell the required portion of
the financial instruments. The proceeds shall be deposited to an
interest-bearing account and continue to constitute a pledge for the facility.
That which is stated above does not restrict the Bank’s right to terminate the
facility for immediate payment in accordance with section 8 and/or the right to
immediately suspend utilisation of the facility in accordance with section 8.  
12.   Right of guarantor and pledger to prevent extension of overdraft period.  
    A guarantor is not entitled to terminate his guarantee and a pledger may not
revoke his pledge.       However, any guarantor or pledger may separately not
later than six weeks before the due date of the facility, request in writing
that the Bank shall not extend the facility. Such request

 



--------------------------------------------------------------------------------



 



Handelsbanken   Page 2 of 3

    may imply that the guarantor becomes forced to pay by virtue of his
guarantee, or that the Bank utilises a pledge.       If the Bank within the
period set out in the preceding paragraph has received a request that the
facility shall not be extended but nevertheless extends the facility, the
guarantee or pledge provided by the party making such request ceases to be
valid. This does not apply, however, if the Bank, due to the borrower’s
negligence, before expiry of the aforementioned time period, has taken legal
action against the party opposing extension or has commenced negotiation with
this party concerning the guarantee commitment or pledge.   13.   Sequence of
utilisation of security       If the borrower fails to meet his obligations
under the contract, the Bank may determine the sequence in which the security
(pledges, guarantees, etc.) shall be utilised.   14.   General lien      
Property pledged by the borrower in this contract shall also constitute security
for any other obligations towards the Bank for which the borrower is or may in
the future be liable, in his capacity as borrower, principal, account-holder,
guarantor or otherwise as customer of the Bank. Such other obligation shall have
arisen before the borrower’s obligations under this contract have been met. The
Bank shall determine in which order the obligations are to be settled out of the
proceeds of the pledge. However, account must be taken of the right of
guarantors according to section 22.       Property thus pledged shall not,
however, by reason of the pledge, constitute security for the borrower’s
obligations on account of bills of exchange which have been discounted, or which
may be discounted at the Bank by a third party, unless they concern the renewal
of bills, or have otherwise replaced bills originally discounted by the
borrower. Neither shall the property thus pledged secure any other claims on the
borrower which the Bank has acquired or may acquire from a third party.   15.  
Yield on property pledged       Yield and all other rights based on the pledge
are also covered by the pledging and constitute a pledge. Thus, the pledging of
shares, for example, includes the right for the Bank to participate in bonus
issues, new issues and other issues for which the shares qualify. As stated in
section 16, the Bank is, however, not liable for ensuring that such rights are
safeguarded. Where this nevertheless occurs, the Bank is accountable to the
pledger.   16.   Safeguard by the Bank of the pledge       The Bank has a duty
to take good care of the pledge.       Where appropriate, the Bank shall renew
limitation periods and lodge proof of claim in case of summons of unknown
creditors and also in bankruptcies, where the pledger so requests after
commencement of the bankruptcy. Where announcement has been made regarding the
cancellation of a pledged document, the Bank shall give notice that it holds the
document. However, the Bank is not obliged to take any of these measures
regarding certificates of claim consisting of coupons or which are intended for
the open market, such as bonds, or to which Swedish law does not apply.      
The Bank is not obliged to maintain personal liability for payment in respect of
mortgaged instruments of debt.       The Bank’s safeguard of the pledge does not
extend beyond what has been stated above. Thus the Bank is not, for example, as
far as securities are concerned, obliged to collect dividends and interest or
observe the pledger’s rights in connection with issues, exchanges of shares,
conversions, distributions of the net assets, etc.   17.   How a pledge may be
utilised by the Bank       The Bank may utilise a pledge as the Bank deems fit.
In this respect, the Bank shall proceed with care and, where possible and if in
the opinion of the Bank it can be accomplished without prejudice to the Bank,
notify the pledger to this effect in advance.       When applying the above, a
financial instrument can be sold in a different way than on a market where the
instrument is registered or is normally traded.       If the pledge consists of
funds deposited in an account with the Bank, the Bank may immediately debit the
account in reimbursement of the amount due, without informing the pledger in
advance.       Should the pledge consist of an instrument of debt, for which the
pledger is liable personally or with certain property, the instrument is, with
respect to the pledger, due for payment on demand, regardless of the due date
stipulated in the instrument.   18.   The Bank’s right to sign on behalf of the
pledger       Through his pledging, the pledger authorises the Bank, or anyone
appointed by the Bank, to sign on behalf of the pledger, where this is necessary
in order to safeguard the Bank’s right of pledge. This authorisation may not be
revoked as long as the pledging is in force.   19.   Release of pledge       The
Bank may release pledges without being bound to observe any right to the pledge
which may accrue to a guarantor who has made payment to a party other than the
Bank by virtue of his guarantee.   20.   Transfer of unpledged deeds of mortgage
      When the Bank no longer holds the pledge and has not been informed of a
new pledge-holder or received a request that a written deed of mortgage shall be
issued, the Bank is entitled to transfer an electronic deed of mortgage to the
National Land Survey’s register of mortgages for which no other mortgage-holder
is registered, known as the Public Archive.   21.   Payment by guarantor      
If a guarantor makes payment to the Bank on account of his guarantee, he shall
specifically notify the Bank that he is paying in his capacity as guarantor and
request that this fact be noted by the Bank.   22.   Guarantor’s right to
pledges       If a guarantee has been signed on this contract, the following
shall apply with regard to the guarantor’s right to pledges in this contract by
the borrower alone or jointly with another:       The pledge shall constitute
security for the guarantor’s claim for recourse against the borrower to the
extent that it is not utilised by the Bank for the borrower’s obligations under
this contract. When the pledge constitutes security for the right of recourse of
several guarantors, they shall have the right to the pledge in proportion to the
right of recourse of each of them, unless they agree otherwise.       In
relation to the Bank, a guarantor is not entitled to any other property which
has been pledged to the Bank by the borrower or another party.       The Bank
may release yield from the pledge which is not required for payment of amounts
due under this contract, without thereby reducing the liability of any
guarantor.   23.   How the pledge may be utilised for a guarantor’s right of
recourse       Where a guarantor has made payment to the Bank by virtue of his
guarantee, he may make use of his right to a pledge under section 22 only when
the Bank has received payment in full for its claim under this contract. If he
wishes to exercise this right, the Bank is entitled to choose between releasing
the pledge to the guarantor or utilising the pledge on behalf of the guarantor.
Section 17 shall apply in this connection.   24.   Property pledged by another
party than the borrower       Property pledged on this contract by another party
than the borrower shall constitute security only for the borrower’s obligations
under this contract, unless otherwise agreed.       Without any reduction of the
Bank’s right to property which another party than the borrower has pledged on
this contract, the Bank is entitled to release property pledged by the borrower
or any other party, which has not been pledged on this contract, as well as the
yield on such property. The Bank is also entitled to release the yield on
property pledged on this contract by the borrower or any other party, if the
yield is due for payment but is not required to cover interest or costs due
under the contract.

 



--------------------------------------------------------------------------------



 



Handelsbanken   Page 3 of 3

25.   Cancellation of the contract       The contract will be cancelled one
month after the overdraft has been repaid in full, unless the borrower has asked
in advance for it to be returned.   26.   Insurance       Property which
constitutes security for the Bank’s claim shall be satisfactorily insured with
an insurer approved by the Bank. If the borrower fails to show proof that
insurance as prescribed above is in force, the Bank shall be entitled to arrange
for such insurance at the borrower’s expense.   27.   Processing of personal
data       Personal data submitted to the Bank in connection with a credit
application or otherwise registered in connection with processing or
administration of this credit will be subject to such processing in computer
systems at the Bank as required by the credit agreement. This includes
information about contacts between the borrower and the Bank.       The personal
data are also used for marketing and customer research, business and methods
development and risk management in the Handelsbanken Group. Risk management also
involves processing of information on the borrower and loans to assess the
quality of loans for purposes of capital adequacy.       The personal data are
also used for marketing purposes, unless the borrower has requested a block on
direct advertising from the Bank. The processing of personal data can — within
the framework of current bank confidentiality regulations — take place with
other Group companies and other companies with whom the Bank co-operates in its
operations.       If borrowers want to receive information about their personal
data which is being processed by the Bank, they can request this in writing from
their respective branch of the Bank. Requests to correct incomplete or incorrect
personal data can be made at the Bank branch or sent to Handelsbanken, Central
auditing department, SE-10670 Stockholm.       The above statements regarding
borrowers also apply to guarantors, if any, or other pledgers than the borrower.
  28.   Notices, etc.       The borrower, guarantors and pledgers shall notify
the Bank of any changes of address, phone and fax number.       Registered
letters regarding the overdraft facility which the Bank has forwarded to any of
the parties mentioned above shall be deemed to have reached the addressee not
later than on the seventh day after despatch if the letter has been sent to the
address which is known to the Bank.       Notices sent by fax shall be deemed to
have reached the addressee no later than the next business day if the fax
message was sent to a number which the addressee has submitted to the Bank. A
business day is a day other than Sunday, public holiday, Saturday, Midsummer’s
Eve, Christmas Eve or New Year’s Eve.       The provisions do not apply to
notices renewing limitation periods.   29.   Limitation of the Bank’s liability
      The Bank shall not be held responsible for any loss or damage resulting
from a legal enactment (Swedish or foreign), the intervention of a public
authority (Swedish or foreign), an act of war, a strike, a blockade, a boycott,
a lockout or any other similar circumstance. The reservation in respect of
strikes, blockades, boycotts and lockouts applies even if the Bank itself is
subjected to such measures or takes such measures.       Any damage which occurs
in other circumstances shall not be compensated by the Bank, provided the Bank
has exercised normal care. The Bank is in no case responsible for indirect
damage.       Where a circumstance as referred to in the first paragraph should
prevent the Bank from making a payment or taking other measures, such payment or
measures may be postponed until the obstacle no longer exists. In the event of a
postponement of payment the Bank shall, if it is committed to pay interest, pay
such interest at the interest rate prevailing on the due date for the postponed
payment. Where the Bank is not committed to pay interest, the Bank shall not be
obliged to pay interest at a higher rate than the prevailing reference rate of
Sveriges Riks-bank pursuant to section 9 of the Interest Act (1975:635), plus
two percentage points. Where a circumstance as referred to in the first
paragraph should prevent the Bank from receiving payments, the Bank shall, as
long as the obstacle exists, be entitled to interest only on the terms
prevailing on the due date of the payment.   30.   Applicable law       This
contract shall be governed in all respects by and construed in accordance with
Swedish law.

 